Citation Nr: 0608922	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hematuria and 
melena, claimed as a bleeding condition.

2.  Entitlement to service connection for status post right 
knee replacement.

3.  Entitlement to service connection for status post left 
knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1949 to 
January 1953.  

This matter was previously before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In February 2005, the Board remanded this 
matter to the RO for additional development, which has been 
accomplished.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACTS

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Hematuria and melena, a right knee disability, and a left 
knee disability, were not shown until many years after 
separation from service and are not related to any disease or 
injury incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hematuria and 
melena are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  The criteria for service connection for status post right 
knee replacement are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


3.  The criteria for service connection for status post left 
knee replacement are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in April 2002.  
In correspondence dated in June 2002 and April 2005, he was 
notified of the provisions of the VCAA as they pertain to the 
issues of service connection for the claimed disorders.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim for service connection.  As indicated above, there 
has been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Chronic diseases which 
become manifest to a degree of 10 percent or more within one 
year of separation from service, will be considered to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that the disorders for which service 
connection is sought were caused by rheumatoid arthritis, 
which had its onset in service.  He reports that during 
service, he was hospitalized for fever and headache, and that 
the cause of his symptoms could not be determined.  
Subsequent to this hospitalization, he reportedly had some 
type of radiation treatment for painful feet and knees.  He 
claims that his physicians have indicated that his inservice 
symptoms were the beginning of rheumatoid arthritis.  

However, it was not until 1970, approximately 17 years after 
separation from service, when hospitalization and evaluation 
lead to the diagnosis of possible systemic lupus 
erythematosus-like or rheumatoid arthritis-like disorder.  
However, testing at a VA Medical Center in April 1971 
indicated that while the veteran might be predisposed to 
certain diseases, he had no active disease process at that 
time.  

Likewise, hematuria and melena, as well and right and left 
knee disorders were not shown until many years after 
separation from service.  Further the veteran has submitted 
no medical document from his physicians indicating that he 
had the onset of rheumatoid arthritis in service.  VA has 
made attempts to obtain records from the veteran's private 
physicians.  VA has also provided the veteran with the 
opportunity to submit supporting medical opinions.  However, 
the medical records VA has succeeded in obtaining do not 
substantiate the veteran's assertions.  And, the appellant 
himself has not provided any supporting medical documents.  

The Board notes that the veteran's service medical records 
consist of only two medical reports.  One, dated in January 
1950, indicates hospitalization for rubella and pharyngitis.  
The second record reflects that in November 1951, the veteran 
was hospitalized for 17 days for treatment of a fever of 
unknown etiology. A report from the National Personnel 
Records Center dated an July 2002 noted that the veteran's 
service medical records were destroyed by fire at that 
facility.  

In cases where records once in the hands of the government 
are lost or destroyed, the Board also has a heightened 
obligation to consider the applicability of the benefit-of-
the-doubt rule, to assist the claimant in developing the 
claim, and to explain its findings and conclusions.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does 
not mean that the legal standard for proving a claim for 
service connection is lower, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  

Here, the RO has provided the appellant with the opportunity 
to submit any other supporting evidence.  Further, the 
veteran was provided with a VA examination in December 2002, 
in order to obtain a medical opinion as to the likelihood 
that he had rheumatoid arthritis in service, leading to the 
current conditions.  In rendering his opinion, the examiner 
considered both the service medical records associated with 
the claims file, as well as the veteran's assertion as to 
other treatment he had received in service.  The VA examiner, 
however, determined that the evidence did not support the 
appellant's assertions.  

The examination report, dated in December 2002, noted the 
service medical report which showed fever of unknown origin.  
The examiner also considered the assertion that the veteran 
was treated with radiation for pain in his feet and knees.  
The examiner found that radiation therapy was not a known 
medical therapy for the treatment of arthritis.  It was the 
examiner's opinion that rheumatoid arthritis, which was 
diagnosed 17 years after hospitalization for fever of unknown 
origin, did not make the veteran's questionable rheumatoid 
arthritis related to the inservice fever of unknown origin.  

Regarding the claim for service connection for hematuria and 
melena, the veteran is the only person asserting that he had 
this disorder in service.  There are no records to support 
his position.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Given that the claimed disorders were not shown until many 
years after separation from service, and that there is no 
medical evidence connecting such disorders to service, the 
claim must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hematuria and melena is denied.

Service connection for status post right knee replacement is 
denied.

Service connection for status post left knee replacement is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


